Title: From George Washington to John Carlyle, 3 October 1755
From: Washington, George
To: Carlyle, John



To Major John Carlyle.
[Alexandria, 3 October 1755]

You are hereby Ordered, to give out of the Stores left under

your care by the English Troops, Beds, Blankets, &c. to the Officer appointed to take care of the Recruits; taking his Receipt for the same, for the number Delivered.
You are also Ordered, to deliver the allowance of Flour out of the Virginia Stores, and Beef from the Irish Beef left in your care, by Robert Leake Esquire.
Any Expences that may arise for Cooking, House-Rent, &c. that are Reasonable, you may pay, and it shall be repaid you again. Given under my Hand, this 3d of October, 1755.

G:W.

